8haw C. J.
delivered the opinion of the Court. Upon demurrer to the petition for partition, the Court are of opinion, that the description is too indefinite and uncertain to be the basis of a judgment. This description is, about a quarter of an acre of land, on which the saw-mill formerly stood, &c.; it designates no close, and does not specify on which side of the old mill site the land lies. The degree of certainty sufficient in a deed of conveyance, would often be insufficient in a legal process, because in the former, an indefinite description may be made good by evidence aliunde. For this reason, the reference made to a deed given to the petitioner sixty years ago, as well as for the obvious one, that in such a length of time, the local objects and circumstances may have greatly changed, cannot help this uncertainty.
Reasonable certainty is necessary in a petition for partition, to enable the respondent to traverse the petitioner’s seisin, to *217enable the Court to decide how partition shall be made, and to enable commissioners, after an interlocutory judgment, to ascertain the estate to be divided.

Demurrer sustained.